UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
CHARLES SINGLETARY,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 09-0752 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

       Defendant District of Columbia moves the Court to reconsider its decision denying the

District’s motion for summary judgment and granting plaintiff Charles Singletary’s cross-motion

for partial summary judgment on the issue of liability. Singletary v. District of Columbia, --- F.

Supp. 2d ---, 2011 WL 3268093 (D.D.C. August 1, 2011); [Dkt. # 41]. For the reasons set forth

below, the Court will deny the District’s motion for reconsideration.

                                  STANDARD OF REVIEW

       The District moves for reconsideration under Fed. R. Civ. P. 54(b), which governs

reconsideration of orders that do not constitute final judgments in a case. Fed. R. Civ. P. 54(b).

Relief under Rule 54(b) is available “as justice requires,” which “amounts to determining, within

the court’s discretion, whether reconsideration is necessary under the relevant circumstances.”

Cobell v. Norton, 355 F. Supp. 2d 531, 539 (D.D.C. 2005). Generally, “a court will grant the

motion only when the movant demonstrates: (1) an intervening change in the law; (2) the

discovery of new evidence not previously available; or (3) a clear error in the first order.”
Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008) (internal quotation marks and citations

omitted). None of those circumstances are present here.

                                           ANALYSIS

       Although the Court set out the factual background of this case in great detail in both of its

previous opinions, the essential facts for purposes of this motion include the following: plaintiff

Charles Singletary was released on parole after serving more than seven years of his sentence.

Singletary Decl. ¶ 2. Five years later, he was arrested as an alleged participant in murder but the

charges were dropped at the preliminary hearing, and he was never indicted by a grand jury.

Id. ¶ 4. Nonetheless, the District of Columbia Board of Parole revoked his parole based on

unreliable hearsay evidence, sending him back to prison for ten more years. Id. ¶¶ 6–8. After

plaintiff filed numerous habeas corpus petitions in both state and federal court, the U.S. Court of

Appeals for the District of Columbia granted relief by holding that the Board’s decision was

based on such a “shoddy” record that it violated Singletary’s constitutional right to due process.

Singletary v. Reilly, 452 F.3d 868, 869 (D.C. Cir. 2006).

       The District makes two arguments in support of its motion. First, the District maintains

that there was no constitutional violation that could serve as the predicate for §1983 liability –

that the D.C. Circuit did not actually hold that the Board deprived Singletary of his constitutional

right to due process under the Fifth Amendment. Def.’s Mem. at 7; Def.’s Reply at 7 (referring

to D.C. Circuit ruling as finding an “evidentiary error”). This argument is so obviously at odds

with the record that it was categorically rejected by the Court on two previous occasions.

Singletary, 685 F. Supp. 2d 81, 93 (D.D.C. 2010); Singletary, 2011 WL 3268093, at * 13, n. 2.

       The District asserts that the D.C. Circuit’s decision was merely an “evidentiary ruling”

that concluded that the “Parole Board’s hearing process was flawed insofar as the Board relied



                                                 2
on multi-layered hearsay.” Def.’s Mem. at 4. This is such a mischaracterization that it troubles

the Court that the District’s attorneys would make it once, much less three times. Has the

Attorney General’s office failed to read the D.C. Circuit’s opinion? Or is it simply unaware of

what an “evidentiary ruling” consists of? An evidentiary ruling is a decision concerning the

admission or exclusion of evidence. In Singletary’s case, the Court of Appeals stated explicitly

that it was not overturning the Board’s decision because it was based on hearsay. Singletary, 452

F.3d at 875. Rather, it held that “the government had not established that the hearsay evidence

deemed adequate by the Board was sufficient in reliability to ensure fundamental due process

rights.” Id. at 874 (internal quotation marks omitted).

           Second, the District argues that the pre- and post-deprivation remedies available to

Singletary, including the parole revocation hearing itself and the subsequent habeas corpus

proceedings, satisfied his due process rights under the Fifth Amendment. 1 Def.’s Mem. at 6.

The Court is not persuaded by this argument. The ability to obtain a ruling declaring that one’s

rights were violated ten years before does not alter the fact that those rights were violated in the

first place – the Constitution demands due process before an individual may be divested of his

liberty.

           It is true that in certain circumstances, post-deprivation procedures may be considered

adequate to satisfy the requirements of due process, see Sloan v. HUD, 231 F.3d 10, 19 (D.C.

Cir. 2000) (procedures made available to suspended government contractors under agency


1       The first argument in the District’s motion for reconsideration is simply a rehash of an
argument previously rejected, and the second advances a new theory of that should have been
raised earlier. See Estate ex rel. Gather v. District of Columbia, 771 F. Supp. 2d 5, 10 (“In this
Circuit, it is well-established that motions for reconsideration, whatever their procedural basis, . .
. cannot be used . . . as a vehicle for presenting theories or arguments that could have been
advanced earlier.”) (internal quotation marks and citations omitted). The Court could, then, deny
the motion on that basis alone.

                                                  3
regulations deemed “more than enough” to satisfy the requirements of procedural due process”),

but those precedents do not govern this case. In Sloan, HUD contractors received a notice of

suspension and intended debarment in August of 1995, and after being placed on notice of the

grounds for the action, they were accorded a full hearing before an ALJ who rejected the

government’s allegations a year later. Sloan, 231 F.3d at 11. Singletary received no such full

and prompt review, so the Court finds the language in Logan v. Zimmerman Brush Co., 455 U.S.

422 (1983), to be more instructive.      In that case, in which state procedures eliminated a

plaintiff’s right to a hearing to challenge his unlawful termination, the Supreme Court held that a

post-deprivation hearing was “constitutionally inadequate” because the only process available to

plaintiff was an independent tort action that was “apt to be a lengthy and speculative process”

and “will never make the complainant entirely whole[.]” Logan, 455 U.S. at 436–37. Singletary

pursued habeas relief for ten years after his parole was revoked, his chances of success were

highly unpredictable given that he was unrepresented by counsel at the start, and, as he observes,

“any process that provides relief only after the petitioner has spent ten years in prison does not

even begin to make him whole.” Pl.’s Opp. at 10. The Court will therefore deny the District’s

motion.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: October 7, 2011




                                                4